Citation Nr: 1226996	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-10 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to January 21, 2010. 

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, for the period from January 21, 2010 to April 30, 2012. 

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, for the period from May 1, 2012. 

4.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Detroit, Michigan.

The Veteran appeared before the undersigned at a travel board hearing in May 2012.  A transcript of the proceeding is of record. 

The Board also notes that the May 2011 Statement of the Case (SOC) included the issue of entitlement to an earlier effective date for the increased rating.  However, the Veteran has not raised a genuine earlier effective date claim that would have to be adjudicated separately from the claim for an initial compensable rating identified above.  Instead, his argument about the timing of the staged rating is part and parcel of the appeal of his initial rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Such consideration is reflected by the characterization of the claims as shown on the title page.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU was raised by the Veteran as he has reported that he stopped working as a real estate agent in 2005 due to his hearing loss disability.  See DRO hearing transcript.  Pursuant to the duty to assist, this issue must be remanded for appropriate development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the period on appeal prior to January 21, 2010, there are three private audiograms of record which require clarification.  In Savage v. Shinseki, 24 Vet.App. 259 (2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  The Savage decision is directly implicated in the Veteran's claim for an initial compensable rating for bilateral hearing loss.

Specifically, clarification of the May 2007, May 2008, and February 2009 private audiograms is required.  As an initial matter, the private audiologists should confirm that the audiological evaluations were completed by state licensed audiologists in accordance with the requirements under 38 C.F.R. § 4.85.  Additionally, 38 C.F.R. § 4.85(a) requires that an audiological evaluation include a controlled speech discrimination test (Maryland CNC).  Although the May 2007 and May 2008 audiograms include speech discrimination scores, it is unclear whether speech discrimination testing was conducted using the Maryland CNC test.  Further, the February 2009 audiogram indicates that the Maryland  CNC test was used, however, the speech discrimination scores are identified as certain percentages at differing levels of "MCL".  The February 2009 audiologist should clarify the significance of the MCL values and indicate whether the speech discrimination test was valued in the same manner that a VA audiological evaluation would evaluate speech discrimination.   

Additionally, the Board acknowledges that the private audiograms were accompanied by letters from the respective audiologists and/or physicians at the respective institutions regarding the Veteran's hearing disability and various elements of the audiological evaluation results.  However, the results of all three of the private audiograms were provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  See Kelly v. Brown, 7 Vet.App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation).  The Board has attempted to interpret the air conduction puretone threshold values by using the legend present on the graph and the results of the private audiograms seem to indicate wildly inconsistent puretone threshold amounts when compared to each other as well as the VA audiological examination results.  Finally, all three private reports are unclear regarding whether puretone thresholds readings were conducted at the 3,000 Hertz frequency.  The Board observes that the audiologists drew lines from the 2000 to 4000 Hertz values but exact 3000 Hertz values have not been specifically identified.  Further clarification from the private audiologists must be undertaken on remand. 

Regarding the period from May 1, 2012, the Veteran has indicated that his hearing has worsened since the January 2010 VA examination.  Transcript [T.] page 6.  Specifically, he has reported that if he is not wearing his hearing aids, he cannot hear someone speaking to him even when they are three feet away from him.  Id. As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the service-connected bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (19950, 60 Fed. Reg. 43186).  Thus, the Board has no discretion and must remand his claim.  On Remand, in addition to any testing required to determine the current nature and severity of the bilateral hearing loss disability, the VA audiology examiner is also required to fully describe the functional effects caused by the bilateral hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  

The Board also observes that the January 2010 VA examiner was asked to review the private audiograms as well as the March 2009 VA audiological evaluation found in the treatment records (not a VA examination).  In February 2010, the VA examiner submitted an opinion that the February 2009 (private) audiogram and the March 2009 (VA) audiological evaluation results were invalid.  The examiner also opined that all of the private audiograms (May 2007, May 2008, and February 2009) as well as the March 2009 VA audiological evaluation were not obtained using the proper protocol.  The February 2010 opinion did not contain a rationale for those opinions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on Remand, the VA examiner should review the private audiograms and the March 2009 VA audiological evaluation and indicate whether the results are reliable and were obtained using the appropriate methods for audiological evaluations.  The examiner should provide clear rationale for any opinion offered. 

Regarding all periods on appeal, in Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran reported at the June 2009 VA examination that he had retired in 2005.  He has reported interference with his employment prior to his retirement, namely that he lost deals as a real estate agent due to his hearing loss disability.  See DRO hearing transcript.  He testified that he lost real estate deals because he could not hear his clients properly when he was showing and listing properties.  He also testified that he is trained in truck driving however, he has also testified that he cannot hear emergency vehicles while driving.  Id.  The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

As such, the RO/AMC shall afford the Veteran an opportunity complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his TDIU claim. Following the receipt of this information, the RO/AMC shall thereafter develop and formally adjudicate the TDIU claim, to include providing a TDIU-specific VA examination and/or a social and industrial survey, if necessary.

Lastly, a review of the record indicates that the Veteran receives audiological treatment at the Detroit, Michigan VAMC.  In order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall take appropriate steps to afford the Veteran appropriate notice and assistance concerning the TDIU claim. In particular, the RO/AMC shall afford the Veteran an opportunity complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the RO/AMC shall thereafter develop and formally adjudicate the TDIU claim, to include providing a TDIU-specific VA examination and/or a social and industrial survey, if necessary.

3.  Obtain any outstanding VA outpatient treatment records from the VA medical center in Detroit, Michigan for the period from June 2009 to the present.  Any negative response should be noted in the file. 

4.  The RO/AMC must contact Dr. L. H. from Preferred Audiology and Hearing Care, who conducted the May 2007 private audiogram, for purposes of interpretation of the graphical audiogram.  The audiologist must be asked to: (i) clarify whether the audiologist is a state-licensed audiologist; (ii) provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz); (iii) clarify whether puretone thresholds readings were conducted at the 3,000 Hertz frequency if so, what the reading was or whether it may be ascertained by interpreting the line drawn between the 2000 and 4000 Hertz values; (iv) clarify whether speech discrimination testing was conducted using the Maryland CNC test; and (v) if the Maryland CNC test was used, identify the speech discrimination scores explaining any references to "MCL".

Any negative responses should be noted in the file. 

5.  The RO/AMC must contact the audiologists from Lakeshore Ear, Nose, and Throat Center, P.C. who conducted the May 2008 and February 2009 private audiograms, for purposes of interpretation of the graphical audiogram.  The audiologists must be asked to: (i) clarify whether the audiologist is a state-licensed audiologist; (ii) provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz); (iii) clarify whether puretone thresholds readings were conducted at the 3,000 Hertz frequency if so, what the reading was or whether it may be ascertained by interpreting the line drawn between the 2000 and 4000 Hertz values; (iv) clarify whether speech discrimination testing was conducted using the Maryland CNC test; and (v) if the Maryland CNC test was used, identify the speech discrimination scores explaining any references to "MCL". 

Any negative responses should be noted in the file. 

6.  Upon receipt of any records or negative responses noted above, afford the Veteran a VA audiological examination to determine the current severity and all manifestations associated with the Veteran's service connected bilateral hearing loss disability.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed and the examiner must discuss the functional effects associated with the bilateral hearing loss disability, including any effect on the Veteran's employability. 

The examiner should review the May 2007, May 2008, and February 2009 private audiograms as well as the March 2009 VA audiological evaluation and determine whether the results are reliable and were obtained following the protocol required for VA rating purposes. 

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.
 
7.  Thereafter, the RO/AMC will then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. The case should be returned to the Board for further adjudication.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


